*521The plaintiff Angela Rotondi was injured in a collision involving a vehicle operated by the defendant Gerald Rao, in which she was a passenger, and a vehicle operated by the defendant Alessandro Curatolo and owned by the defendant Frank Curatolo. The accident occurred at the intersection of 16th Avenue and 68th Street in Brooklyn. It is undisputed that the Rao vehicle, which was proceeding along 68th Street, was faced with a stop sign at the intersection, while there was no traffic control device for the Curatolo vehicle, which was proceeding along 16th Avenue. A driver with the right-of-way has a duty to use reasonable care to avoid a collision (see Cox v Nunez, 23 AD3d 427 [2005]). Moreover, there can be more than one proximate cause of an accident (id. at 427). In this case, the deposition testimony adduced from the defendant Alessandro Curatolo did not eliminate all issues of fact as to whether he was operating his vehicle in excess of the speed limit, and, if so, as to whether such conduct contributed to the accident (see Romano v 202 Corp., 305 AD2d 576, 577 [2003]). Therefore, the evidence submitted by the defendants Alessandro Curatolo and Frank Curatolo in support of their cross motion failed to establish their prima facie entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Under these circumstances, it is not necessary to consider the sufficiency of the opposition papers submitted by the respondents (id. at 324). Mastro, J.P., Florio, Miller and Dickerson, JJ., concur.